131 F.3d 144
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.STATE of Minnesota, by Burlington Northern Railroad Company,a Delaware corporation;  Burlington NorthernRailroad Company, a Delawarecorporation, Appellees,v.BIG STONE-GRANT INDUSTRIAL DEVELOPMENT AND TRANSPORTATION,L.L.C., a South Dakota limited liabilitycorporation, Appellant.
No. 97-1838.
United States Court of Appeals, Eighth Circuit.
Submitted:  Nov. 20, 1997.Decided:  Dec. 5, 1997.

Appeal from the United States District Court for the District of Minnesota.
Before BOWMAN and MURPHY, Circuit Judges, and CONMY,1 District Judge.
PER CURIAM.


1
The District Court2 entered summary judgment for Burlington Northern Railroad Company in its action seeking a declaration that the plans of Big Stone-Grant Industrial Development and Transportation, L.L.C. to construct a rail line connecting its industrial park with Burlington Northern's track near Ortonville, Minnesota would tortiously interfere with contracts between Burlington Northern and Twin Cities Western Railroad Company.  Big Stone appeals.


2
Having reviewed the case, we conclude that the District Court's interpretation of the contractual provisions at issue was correct, that the court properly applied the governing Minnesota law with respect to tortious interference, and that the court thus did not err in finding that Burlington Northern should have judgment as a matter of law.  Because no error of law appears and an opinion by this Court would add nothing of precedential value to the well-reasoned memorandum opinion and order of the District Court, we forego further discussion.


3
The judgment is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable Patrick A. Conmy, United States District Judge for the District of North Dakota, sitting by designation


2
 The Honorable Michael James Davis, United States District Judge for the District of Minnesota